Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED
CREDIT AGREEMENT AND MASTER ASSIGNMENT

 

This Amendment No. 1 to Amended and Restated Credit Agreement and Master
Assignment (this “Agreement”) dated as of July 30, 2013 (the “Effective Date”)
is among Triangle USA Petroleum Corporation, a Colorado corporation (the
“Borrower”), Foxtrot Resources LLC, a Colorado limited liability company (the
“Guarantor”), Wells Fargo Bank, National Association, as a lender (the
“Assignor”), Bank of America, N.A., as a lender, and The Bank of Nova Scotia, as
a lender (each an “Assignee” and together with the Assignor, collectively, the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders (in such capacity, the “Agent”) and as Issuing Lender (the
“Issuing Lender”).

 

INTRODUCTION

 

A.                                    The Borrower, the Lenders, the Issuing
Lender, and the Agent have entered into the Amended and Restated Credit
Agreement dated as of April 11, 2013 (as amended, restated, or modified from
time to time, the “Credit Agreement”) and the Consent Agreement dated as of
June 28, 2013.

 

B.                                    The Guarantor has entered into the Amended
and Restated Guaranty Agreement dated as of April 11, 2013 (as amended,
restated, or otherwise modified from time to time, the “Guaranty”) in favor of
the Agent for the benefit of the Secured Parties.

 

C.                                    The Borrower has requested that the
Lenders and the Agent amend the Credit Agreement to permit the Borrower to enter
into certain Hedging Arrangements.

 

D.                                    The Borrower has requested and the Lenders
have agreed to increase the Borrowing Base simultaneously with the effectiveness
of this Agreement.

 

E.                                     In connection with the increase in the
Borrowing Base provided in this Agreement, the Assignor desires to sell and
assign, and each Assignee desires to purchase and assume certain rights and
obligations of the Assignor under the Credit Agreement such that, after giving
effect to such assignment and assumption, the Commitments of the Lenders are as
set forth on Schedule I hereto.

 

THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantor, the
Agent, the Issuing Lender, and the undersigned Lenders hereby agree as follows:

 

Section 1.                                           Definitions; References. 
Unless otherwise defined in this Agreement, each term used in this Agreement
which is defined in the Credit Agreement has the meaning assigned to such term
in the Credit Agreement.

 

Section 2.                                           Master Assignment.

 

(a)                                 Assignments.  For an agreed consideration,
the Assignor hereby irrevocably sells and assigns to each Assignee, without
recourse and without representation or

 

--------------------------------------------------------------------------------


 

warranty other than as expressly provided herein, and each Assignee hereby
irrevocably and severally, purchases and assumes from the Assignors subject to
the terms hereof and the Credit Agreement, (i) such percentage in and to all of
the Assignors’ respective rights and obligations under the Credit Agreement as a
Lender (including, without limitation, such percentage interest in the Advances
owing to the Assignor and participations in Letters of Credit by Assignor
existing immediately prior to the Effective Date) that would result in the
Assignor and the Assignees having the respective Commitments set forth in
Schedule I attached hereto, and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
Credit Document or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above.  Each such sale and assignment is without recourse
to Assignor and, except as expressly provided in Section 2(b), without
representation or warranty by any Assignor.  After giving effect to the sales
and assignments pursuant to this Section 2(a), each Lender’s respective
Commitments will be as set forth opposite its name on Schedule I attached
hereto.

 

(b)                                 Representations and Warranties of
Assignors.  Assignor (i) represents and warrants that (A) it is the legal and
beneficial owner of the interest that it is assigning under Section 2(a) above,
(B) such interest is free and clear of any lien, encumbrance or other adverse
claim, (C) it has full power and authority, and has taken all action necessary,
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby, and (D) it is not a Defaulting Lender; and (ii) assumes no
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(B) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (C) the financial
condition of the Borrower, any other Credit Party, or any other Person obligated
in respect of any Credit Document or (D) the performance or observance by the
Borrower, its Subsidiaries or any other Person of any of its obligations under
any Credit Document.

 

(c)                                  Representations and Warranties of
Assignee.  Each Assignee (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (B) it meets all the requirements to be a
Lender under Section 9.7 of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.7 of the Credit Agreement), (C) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the interest assigned to
it hereunder, shall have the obligations of a Lender thereunder, (D) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the interest assigned to it hereunder and either it, or the
person exercising discretion in making its decision to acquire the interest
assigned to it hereunder, is experienced in acquiring assets of such type,
(E) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.2 thereof, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Agreement and to purchase the interest

 

2

--------------------------------------------------------------------------------


 

assigned to it hereunder, and (F) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to purchase the interest assigned to
it hereunder; and (ii) agrees that (A) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

(d)                                 Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
interests assigned hereunder (including payments of principal, interest, fees
and other amounts) to the Assignor or relevant Assignee whether such amounts
have accrued prior to, on or after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
relevant Assignee.

 

(e)                                  Consents.  The Administrative Agent, the
Issuing Lender and the Borrower each hereby consents to the assignments made
under this Section 2 to the Assignees.

 

Section 3.                                           Amendments to Credit
Agreement.  Upon the satisfaction of the conditions specified in Section 7 of
this Agreement, and effective as of the date set forth above, the Credit
Agreement is amended as follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
amended to replace the definition of “Credit Documents” to read in its entirety
as follows:

 

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Guaranties, the Notices of Borrowing, the
Notices of Conversion, the Security Documents, the Intercreditor Agreement, the
Engagement Letter, and each other agreement, instrument, or document (other than
the Second Lien Loan Documents) executed at any time in connection with this
Agreement.

 

(b)                                 Section 1.1 of the Credit Agreement is
amended to add the following definitions in alphabetical order:

 

“First Amendment Effective Date” means July 30, 2013.

 

“Intercreditor Agreement” means an Intercreditor Agreement in form and substance
satisfactory to the Administrative Agent and, in accordance with Section 8.10,
the Required Lenders between the Administrative Agent, in its capacity as agent
for the Lenders, and the Second Lien Agent, as administrative agent for the
Second Lien Lenders, and acknowledged and agreed to by the Borrower.

 

3

--------------------------------------------------------------------------------


 

“Second Lien Agent” means Wells Fargo Energy Capital, Inc., or such other Second
Lien Lender serving in the capacity as the administrative agent under the Second
Lien Credit Agreement, or their respective successors or assigns, to the extent
permitted under the Second Lien Credit Agreement and the Intercreditor
Agreement.

 

“Second Lien Credit Agreement” means a credit agreement to be entered into among
the Borrower, the Second Lien Lenders, and the Second Lien Agent, in form and
substance satisfactory to the Administrative Agent and the Required Lenders, as
amended, restated, refinanced, supplemented or otherwise modified but only to
the extent permitted under the terms of the Intercreditor Agreement.

 

“Second Lien Debt” means the “Second Lien Obligations” as defined in the
Intercreditor Agreement, which shall be subject to the terms of the
Intercreditor Agreement.

 

“Second Lien Lenders” means the lenders party to the Second Lien Credit
Agreement from time to time.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement, the
promissory notes and security documents, each in form and substance satisfactory
to the Administrative Agent and the Required Lenders, executed and delivered
pursuant to the Second Lien Credit Agreement, the Intercreditor Agreement and
each other agreement, instrument, certificate or document (other than the Credit
Documents) executed by the Borrower, or any of its Subsidiaries or any of their
respective officers at any time in connection with the Second Lien Credit
Agreement.

 

“Test Date” means each date that the production and hedging reports required
pursuant to Section 5.2(d) are delivered, commencing with the reports delivered
for the fiscal quarter ending July 31, 2013.

 

(c)                                  Section 1.5 of the Credit Agreement is
amended to read in its entirety as follows:

 

“Section 1.5                              Miscellaneous.  Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified.  All references to instruments, documents, contracts, and agreements
(including this Agreement) are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified and shall
include all schedules

 

4

--------------------------------------------------------------------------------


 

and exhibits thereto unless otherwise specified.  Any reference herein to any
law shall be construed as referring to such law as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time. The
foregoing rule of construction shall only apply with respect to amendments to or
other modifications of the Second Lien Loan Documents to the extent such
amendments or other modifications are made in accordance with the terms of this
Agreement and of the Intercreditor Agreement. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein).  The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “including” means “including, without limitation,”. 
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.”

 

(d)                                 Section 2.2(a) of the Credit Agreement is
amended to read in its entirety as follows:

 

“(a)                           Borrowing Base.  The Borrowing Base in effect as
of the First Amendment Effective Date has been set by the Administrative Agent
and the Lenders and acknowledged by the Borrower as $165,000,000.  Such
Borrowing Base shall remain in effect until the next redetermination or
reduction made pursuant to this Section 2.2.  The Borrowing Base shall be
determined in accordance with the standards set forth in Section 2.2(d) and is
subject to periodic redetermination pursuant to Sections 2.2(b), and 2.2(c) and
reductions pursuant to Section 2.2(e).”

 

(e)                                  Section 2.2(e)(ii) of the Credit Agreement
is amended to read in its entirety as follows:

 

“(ii)                            Upon the issuance of Debt in the form of
Permitted Notes, the Borrowing Base shall be automatically reduced by an amount
equal to 25% of the excess, if any (the “Notes Reduction Amount”) of (A) the
principal amount of such Permitted Notes over (B) the amount of the proceeds of
such Permitted Notes applied by the Borrower to repay the Second Lien Debt;
provided that the amount of Second Lien Debt permitted to be incurred shall be
automatically reduced by the amount of such repayment hereunder.”

 

5

--------------------------------------------------------------------------------


 

(f)                                   Section 5.2(q) of the Credit Agreement is
amended to delete “and” at the end of such section, Section 5.2(r) is renumbered
as Section 5.2(s) and a new Section 5.2(r) is added to read in its entirety as
follows:

 

“(r)                              Notices Delivered Under the Second Lien Credit
Agreement.  Concurrently with the delivery of any notice or other information to
the Second Lien Agent or the Second Lien Lenders, the Borrower shall provide a
copy of such notice or other information to the Administrative Agent; and”

 

(g)                                  Section 6.1(i)(vii) of the Credit Agreement
is amended to delete “and” at the end of such section, Section 6.1(j) is
renumbered as Section 6.1(k) and a new Section 6.1(j) is added to read in its
entirety as follows:

 

“(j)                              Second Lien Debt; provided that:

 

(i)                                     the aggregate principal amount of all
such Second Lien Debt may not exceed $60,000,000 at any time;

 

(ii)                                  the Borrower is in pro forma compliance
with Sections 6.16 and 6.17 after giving effect to the issuance of such Second
Lien Debt;

 

(iii)                               such Debt, if secured, is secured only by a
Lien permitted by Section 6.2(j);

 

(iv)                              no principal amount of such Debt matures
earlier than six months after the Maturity Date;

 

(v)                                 no Default, Event of Default or Borrowing
Base Deficiency is occurring at the time of, or would occur as a result of, any
such issuance;

 

(vi)                              the Second Lien Loan Documents shall have
covenants and restrictions that are no more restrictive than those set forth in
the Credit Documents (other than any asset coverage test covenant in the Second
Lien Credit Agreement); and

 

(vii)                           the agreement or indenture governing any such
debt shall not have any restriction on the ability of the Borrower or any of its
Subsidiaries to guarantee the Secured Obligations or to pledge assets as
Collateral for the Secured Obligations; and”

 

(h)                                 Section 6.2(h) of the Credit Agreement is
amended to delete “and” at the end of such section, Section 6.2(i) is amended to
add “and” at the end of such section, and a new Section 6.2(j) is added to read
in its entirety as follows:

 

6

--------------------------------------------------------------------------------


 

“(j)                              Liens securing Second Lien Debt to the extent
permitted under the Intercreditor Agreement; provided that, subject to the terms
of the Intercreditor Agreement, (i) the collateral with respect to which a Lien
is granted as security for the Second Lien Debt shall be limited to the
Collateral hereunder and (ii) the Liens securing the Obligations shall be senior
to the Liens securing the Second Lien Debt.”

 

(i)                                     Section 6.5 of the Credit Agreement is
amended to read in its entirety as follows:

 

“Section 6.5                              Agreements Restricting Liens.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or understanding (other
than (i) this Agreement, the Security Documents, (ii) agreements governing Debt
permitted by Sections 6.1(d) to the extent such restrictions govern only the
asset financed pursuant to such Debt, (iii) any prohibition or limitation that
exists pursuant to applicable requirements of a Governmental Authority, and
(iv) the Second Lien Loan Documents) which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Secured Obligations or
restricts any Subsidiary from paying Restricted Payments to the Borrower, or
which requires the consent of or notice to other Persons in connection
therewith.”

 

(j)                                    Section 6.15 of the Credit Agreement is
amended to read in its entirety as follows:

 

“Section 6.15                       Limitation on Hedging.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to enter into or maintain a
position in any Hedging Arrangement which,

 

(a)                                 is for speculative purposes or is for any
purpose other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s or its Subsidiaries’ operations;

 

(b)                                 is secured (unless such Hedging Arrangement
is with a Swap Counterparty) or obligates any Credit Party to any margin call
requirements or otherwise requires the Borrower or any of its Subsidiaries to
put up money, assets, letters of credit, or other security or includes any
deferred premium payment;

 

(c)                                  with respect to Hedging Arrangements
related to commodities, is longer than 60 months in duration from the date such
Hedging Arrangement is entered into;

 

7

--------------------------------------------------------------------------------


 

(d)                                 with respect to Hedging Arrangements related
to commodities for the first 36 months following any date of determination:

 

(i)                                     covers notional volumes in excess of 85%
of the anticipated production of gas volumes attributable to Proven Reserves of
the Borrower and its Subsidiaries, as reflected in the most recently delivered
Engineering Report under Section 2.2;

 

(ii)                                  covers notional volumes in excess of 85%
of the anticipated production of natural gas liquids volumes attributable to
Proven Reserves of the Borrower and its Subsidiaries, as reflected in the most
recently delivered Engineering Report under Section 2.2;

 

(iii)                               covers notional volumes in excess of 85% of
the anticipated production of oil volumes attributable to Proven Reserves of the
Borrower and its Subsidiaries, as reflected in the most recently delivered
Engineering Report under Section 2.2;

 

provided, however, that the foregoing volume limitations shall not apply to put
option contracts that are not related to corresponding calls, collars or swaps;

 

(e)                                  with respect to Hedging Arrangements
related to commodities for the 37th through 60th month following any date of
determination:

 

(i)                                     covers notional volumes in excess of the
greater of (A) 65% of the anticipated production of gas volumes attributable to
Proven Reserves of the Borrower and its Subsidiaries and (B) 90% of the
anticipated production of gas volumes attributable to PDP Reserves of the
Borrower and its Subsidiaries, in each case as reflected in the most recently
delivered Engineering Report under Section 2.2;

 

(ii)                                  covers notional volumes in excess of the
greater of (A) 65% of the anticipated production of natural gas liquids volumes
attributable to Proven Reserves of the Borrower and its Subsidiaries and (B) 90%
of the anticipated production of natural gas liquids volumes attributable to PDP
Reserves of the Borrower and its Subsidiaries, in each case as reflected in the
most recently delivered Engineering Report under Section 2.2;

 

(iii)                               covers notional volumes in excess of the
greater of (A) 65% of the anticipated production of oil volumes attributable to
Proven Reserves of the Borrower and its Subsidiaries and (B) 90% of the
anticipated production of oil volumes attributable to PDP Reserves of the
Borrower and its Subsidiaries, in each case as

 

8

--------------------------------------------------------------------------------


 

reflected in the most recently delivered Engineering Report under Section 2.2;

 

provided, however, that the foregoing volume limitations shall not apply to put
option contracts that are not related to corresponding calls, collars or swaps;
or

 

(f)                                   with respect to Hedging Arrangements
related to interest rates:

 

(i)                                     relates to payment obligations on Debt
which is not permitted to be incurred under Section 6.1 above;

 

(ii)                                  results in the aggregate notional amount
of all such Hedging Arrangements exceeding 75% of the anticipated outstanding
principal balance of the Debt under this Agreement;

 

(iii)                               is with a counterparty or has a guarantor of
the obligation of the counterparty who (unless such counterparty is a Lender or
one of its Affiliates) at the time the Hedging Arrangement is made is rated
lower than A by S & P or A2 by Moody’s;

 

(iv)                              as to any such Hedging Arrangement covering
the Debt incurred under this Agreement, is with a counterparty that is not a
Lender or an Affiliate of a Lender; or

 

(v)                                 has a floating rate index that does not
generally match the index used to determine the floating rates of interest on
the corresponding Debt to be hedged by such Hedging Arrangement.

 

; provided that, if, as of any Test Date the aggregate notional volumes of all
Hedging Arrangements covering natural gas, crude oil or natural gas liquids,
respectively, for any month in the fiscal quarter preceding such Test Date
exceed the actual volumes of production for such commodity for such month, then
Borrower shall (A) furnish to Administrative Agent, no later than 5:00 pm
Mountain Time on such Test Date, a statement setting forth in reasonable detail
the calculation of such determination and (B) no later than 15 days after such
Test Date, (1) furnish to Administrative Agent an updated Engineering Report
(the “Updated Report”), (2) terminate, create off-setting positions or otherwise
unwind existing Hedging Arrangements such that, at such time, future hedging
volumes will otherwise comply with this Section 6.15 on a going forward basis,
and (3) furnish to Administrative Agent a certificate executed by a Responsible
Officer certifying that as of the date of such certificate the Borrower is in
compliance with Section 6.15.”

 

(k)                                 Section 6.19 of the Credit Agreement is
amended to read in its entirety as follows:

 

9

--------------------------------------------------------------------------------


 

“Section 6.19                       Prepayment of Certain Debt and Other
Obligations.  No Credit Party shall, nor shall it permit any of its Subsidiaries
to, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Debt, except (a) the prepayment of the
Obligations in accordance with the terms of this Agreement, (b) regularly
scheduled or required repayments or redemptions of Permitted Debt (other than
Second Lien Debt) and refinancings and refundings of such Permitted Debt so long
as such refinancings and refundings would otherwise comply with Section 6.1,
(c) so long as no Event of Default exists or would result therefrom, other
prepayments of Permitted Debt (other than Second Lien Debt) not described in the
immediately preceding clauses (a) and (b).”

 

(l)                                     A new Section 6.21 of the Credit
Agreement is amended to read in its entirety as follows:

 

“Section 6.21                       Second Lien Debt.  None of the Borrower nor
any Subsidiary of the Borrower shall (a) make any optional, mandatory or
scheduled payments on account of principal (whether by redemption, purchase,
retirement, defeasance, set off or otherwise), interest, premiums and fees in
respect of the Second Lien Debt and refinancings of such Second Lien Debt, so
long as such refinancings would otherwise comply with Section 6.1; provided
that, so long as no Default, Event of Default, or Borrowing Base Deficiency
shall have occurred before or after giving effect thereto, the Borrower may make
regularly scheduled cash payments of interest on the Second Lien Debt due and
payable in accordance with the terms of the Second Lien Credit Agreement and
other Second Lien Loan Documents, or (b) except as otherwise permitted by the
terms of the Intercreditor Agreement, amend, supplement, refinance or otherwise
modify the terms of the Second Lien Debt, the Second Lien Credit Agreement or
any other Second Lien Loan Document.”

 

(m)                             Section 7.1 of the Credit Agreement is amended
to delete “or” from the end of clause (k), change the period at the end of
clause (l) to a semicolon, and add the following new clauses (m) and (n):

 

“(m)                       Second Lien Event of Default.  An “Event of Default”
under the Second Lien Credit Agreement shall have occurred; or

 

(n)                                 Intercreditor Agreement.  Following the
execution and initial effectiveness thereof, the Intercreditor Agreement shall
cease to be effective (other than pursuant to the terms provided therein) or
otherwise shall cease to be a legal, valid and binding agreement enforceable
against the holders of any Debt under the Second Lien Credit Agreement in any
material respect.”

 

10

--------------------------------------------------------------------------------


 

(n)           Section 7.6 of the Credit Agreement is amended to replace clause
“FOURTH” with the following:

 

“FOURTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct or, to the extent required under the
Intercreditor Agreement, to the Second Lien Agent.”

 

(o)           A new Section 8.10 of the Credit Agreement is added to read in its
entirety as follows:

 

“Section 8.10        Intercreditor Agreement. Prior to entering into the
Intercreditor Agreement, the Administrative Agent shall provide a draft of such
Intercreditor Agreement to the Lenders and shall request that the Required
Lenders authorize the Administrative Agent to enter such Intercreditor
Agreement. Upon the authorization of the Required Lenders, the Secured Parties
shall be deemed to have authorized the Administrative Agent to enter into such
Intercreditor Agreement, and, by receiving the benefits thereunder and of the
Collateral under the Security Documents, each Secured Party shall be deemed to
have acknowledged and agreed to the terms of the Intercreditor Agreement and
shall be deemed to have agreed that the terms thereof shall be binding on such
Secured Party and its respective successors and assigns, as if each were a party
thereto.”

 

(p)           Exhibit C to the Credit Agreement is amended to read in its
entirety as set forth on Exhibit C hereto.

 

Section 4.              Reaffirmation of Liens.

 

(a)           Each of the Borrower and the Guarantor (i) is party to certain
Security Documents securing and supporting the Borrower’s and Guarantor’s
obligations under the Credit Documents, (ii) represents and warrants that it has
no defenses to the enforcement of the Security Documents and that according to
their terms the Security Documents will continue in full force and effect to
secure the Borrower’s and Guarantor’s obligations under the Credit Documents, as
the same may be amended, supplemented, or otherwise modified, and
(iii) acknowledges, represents, and warrants that the liens and security
interests created by the Security Documents are valid and subsisting and create
a first and prior Lien (subject only to Permitted Liens) in the Collateral to
secure the Borrower’s and Guarantor’s obligations under the Credit Documents, as
the same may be amended, supplemented, or otherwise modified.

 

(b)           The delivery of this Agreement does not indicate or establish a
requirement that any Credit Document requires the Guarantor’s approval of
amendments to the Credit Agreement.

 

Section 5.              Reaffirmation of Guaranty.  The Guarantor hereby
ratifies, confirms, and acknowledges that its obligations under the Guaranty and
the other Credit Documents are in full force and effect and that the Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, of all of the Guaranteed Obligations (as defined in the Guaranty), as
such Guaranteed

 

11

--------------------------------------------------------------------------------


 

Obligations may have been amended by this Agreement.  The Guarantor hereby
acknowledges that its execution and delivery of this Agreement do not indicate
or establish an approval or consent requirement by the Guarantor under the
Credit Agreement in connection with the execution and delivery of amendments,
modifications or waivers to the Credit Agreement, the Notes or any of the other
Credit Documents.

 

Section 6.              Representations and Warranties.  Each of the Borrower
and the Guarantor represents and warrants to the Agent and the Lenders  that:

 

(a)           the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects as of the date of this Agreement (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that such materiality qualifier
shall not apply if such representation or warranty is already subject to a
materiality qualifier in the Credit Agreement or such other Credit Document;

 

(b)           (i) the execution, delivery, and performance of this Agreement are
within the corporate, limited partnership or limited liability company power, as
appropriate, and authority of the Borrower and Guarantors and have been duly
authorized by appropriate proceedings and (ii) this Agreement constitutes a
legal, valid, and binding obligation of the Borrower and Guarantors, enforceable
against the Borrower and Guarantors in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; and

 

(c)           as of the effectiveness of this Agreement and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

 

Section 7.              Effectiveness.  This Agreement shall become effective as
of the date hereof upon the occurrence of all of the following:

 

(a)           Documentation. The Agent shall have received this Agreement, duly
and validly executed by each party hereto.

 

(b)           Representations and Warranties.  The representations and
warranties in this Agreement being true and correct in all material respects
before and after giving effect to this Agreement (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that such materiality qualifier
shall not apply if such representation or warranty is already subject to a
materiality qualifier in the Credit Agreement or such other Credit Document.

 

(c)           No Default or Event of Default. There being no Default or Event of
Default which has occurred and is continuing.

 

(d)           Expenses.  The Borrowers’ having paid all costs, expenses, and
fees which have been invoiced and are payable pursuant to Section 9.1 of the
Credit Agreement or any other

 

12

--------------------------------------------------------------------------------


 

agreement, including, without limitation, any upfront fee paid in connection
with any increase to the Borrowing Base agreed to among the parties hereto.

 

Section 8.              Effect on Credit Documents.  Except as amended herein,
the Credit Agreement and the Credit Documents remain in full force and effect as
originally executed, and nothing herein shall act as a waiver of any of the
Agent’s or Lenders’ rights under the Credit Documents.  This Agreement is a
Credit Document for the purposes of the provisions of the other Credit
Documents.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Agreement is a Default or Event of Default
under other Credit Documents.

 

Section 9.              Choice of Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without regard to conflicts of laws principles (other than Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York).

 

Section 10.            Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original.

 

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[The remainder of this page has been left blank intentionally.]

 

13

--------------------------------------------------------------------------------


 

EXECUTED as of the date first set forth above.

 

 

BORROWER:

 

 

 

 

TRIANGLE USA PETROLEUM CORPORATION

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

 

Name:

Jonathan Samuels

 

 

Title:

President

 

 

 

 

 

GUARANTOR:

 

 

 

 

FOXTROT RESOURCES LLC

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

 

Name:

Jonathan Samuels

 

 

Title:

President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO A&R CREDIT AGREEMENT
AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/ISSUING LENDER/LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Issuing Lender and a Lender

 

 

 

 

 

 

By:

  /s/ Joseph T Rottinghaus

 

Name:

Joseph T Rottinghaus

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO A&R CREDIT AGREEMENT
AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

  /s/ Jason Zilewicz

 

Name:

Jason Zilewicz

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO A&R CREDIT AGREEMENT
AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

By:

  /s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO A&R CREDIT AGREEMENT
AND MASTER ASSIGNMENT — TRIANGLE USA PETROLEUM]

 

--------------------------------------------------------------------------------